Fish, J.
The testimony of the State’s witnesses was amply sufficient to show the guilt of the accused ; and even upon the assumption that the testimony of the expert witnesses introduced in behalf of the accused was, if true, such as to show that the alleged offense could not possibly have been committed, there was a conflict upon which it was the exclusive duty of the jury to pass. Upon the assumption that the testimony last referred to did not conclusively establish impossibility of guilt, there was no necessary conflict between the witnesses for the State and those for the accused. In either view, this court will not disturb the verdict, the same having been satisfactory to the trial judge.

Judgment affirmed.


All the Justices concurring.